Exhibit 10.1

DENDREON CORPORATION

2012 EQUITY INCENTIVE INDUCEMENT AWARD PLAN

1. Purpose. The purpose of the 2012 Equity Incentive Inducement Award Plan is to
attract and retain employees of Dendreon Corporation, a Delaware corporation,
and its Subsidiaries and to provide to such persons incentives and rewards for
superior performance.

2. Definitions. As used in this Plan,

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.

(b) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.

(c) “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to its Compensation Committee pursuant to Section 10
of this Plan, such Compensation Committee.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(e) “Common Shares” means the shares of common stock, par value $0.001 per
share, of the Company or any security into which such Common Shares may be
changed by reason of any transaction or event of the type referred to in
Section 9 of this Plan.

(f) “Company” means Dendreon Corporation, a Delaware corporation.

(g) “Date of Grant” means the date specified by the Board on which a grant of
Option Rights, Appreciation Rights, Restricted Stock Units or a grant or sale of
Restricted Stock will become effective (which date will not be earlier than the
date on which the Board takes action with respect thereto).

(h) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Board that sets forth
the terms and conditions of the awards granted. An Evidence of Award may be in
an electronic medium and may be limited to notation on the books and records of
the Company.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(j) “Market Value per Share” means as of any particular date the closing sale
price of the Common Shares as reported on The NASDAQ Stock Market LLC or, if not
listed on such exchange, on any other national securities exchange on which the
Common Shares are listed. If the Common Shares are not traded as of any given
date, the Market Value per Share means the closing price for the Common Shares
on the principal exchange on which the Common Shares are



--------------------------------------------------------------------------------

traded for the immediately preceding date on which the Common Shares were
traded. If there is no regular public trading market for the Common Shares, the
Market Value per Share of the Common Shares shall be the fair market value of
the Common Shares as determined in good faith by the Board. The Board is
authorized to adopt another fair market value pricing method, provided such
method is stated in the Evidence of Award, and is in compliance with the fair
market value pricing rules set forth in Section 409A of the Code.

(k) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(l) “Option Price” means the purchase price payable on exercise of an Option
Right.

(m) “Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 of this Plan.

(n) “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time an officer or other key employee
of the Company or any one or more of its Subsidiaries, or who has agreed to
commence serving such capacity within 90 days of the Date of Grant.

(o) “Plan” means this Dendreon Corporation 2012 Equity Incentive Inducement
Award Plan.

(p) “Restricted Stock” means Common Shares granted or sold pursuant to Section 6
of this Plan as to which neither the substantial risk of forfeiture nor the
prohibition on transfers has expired.

(q) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.

(r) “Restricted Stock Unit” means an award made pursuant to Section 7 of this
Plan of the right to receive Common Shares or cash at the end of a specified
period.

(s) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Appreciation Right, respectively.

(t) “Subsidiary” means a corporation, company or other entity (i) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

 

-2-



--------------------------------------------------------------------------------

3. Shares Available Under the Plan.

(a) Maximum Shares Available Under Plan.

(i) Subject to adjustment as provided in Section 9 of this Plan, the number of
Common Shares that may be issued or transferred (A) upon the exercise of Option
Rights or Appreciation Rights, (B) in payment of Restricted Stock and released
from substantial risks of forfeiture thereof, or (C) in payment of Restricted
Stock Units, will not exceed in the aggregate 3,000,000 Common Shares. Such
shares may be shares of original issuance or treasury shares or a combination of
the foregoing.

(ii) Common Shares covered by an award granted under the Plan shall not be
counted as used unless and until they are actually issued and delivered to a
Participant and, therefore, the total number of shares available under the Plan
as of a given date shall not be reduced by any shares relating to prior awards
that have expired or have been forfeited or cancelled, and upon payment in cash
of the benefit provided by any award granted under the Plan, any Common Shares
that were covered by that award will be available for issue or transfer
hereunder.

(iii) Notwithstanding anything to the contrary contained herein: (A) if Common
Shares are tendered or otherwise used in payment of the Option Price of an
Option Right, the total number of shares covered by the Option Right being
exercised shall reduce the aggregate plan limit described above; (B) Common
Shares withheld by the Company to satisfy the tax withholding obligation shall
count against the aggregate plan limit described above; and (C) the number of
Common Shares covered by an Appreciation Right, to the extent that it is
exercised and settled in Common Shares, and whether or not shares are actually
issued to the Participant upon exercise of the Appreciation Right, shall be
considered issued or transferred pursuant to the Plan. In the event that the
Company repurchases shares with Option Right proceeds, those shares will not be
added to the aggregate plan limit described above.

4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:

(a) Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.

(b) Each grant will specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee (or other consideration authorized pursuant
to Section 4(d)) having a value at the time of exercise equal to the total
Option Price, (iii) by a combination of such methods of payment, or (iv) by such
other methods as may be approved by the Board; provided, however, the Board
reserves the discretion at or after

 

-3-



--------------------------------------------------------------------------------

the Date of Grant to provide for the right to tender in satisfaction of the
Option Price nonforfeitable, unrestricted Common Shares, which are already owned
by the Optionee and have a value at the time of exercise that is equal to the
Option Price. Notwithstanding the foregoing, in the event the Optionee is
subject to Section 16 of the Exchange Act, any Common Shares transferred to the
Company in payment of the Option Price must have been owned by the Optionee for
at least six months.

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant will specify the period or periods of continuous employment by
the Optionee with the Company or any Subsidiary that is necessary before the
Option Rights or installments thereof will become exercisable. A grant of Option
Rights may provide for the earlier exercise of such Option Rights in the event
of the retirement, death or disability of a Participant, or a change of control,
as may be defined in an Evidence of Award.

(g) Option Rights granted under this Plan are non-statutory stock options for
U.S. tax purposes.

(h) No Option Right will be exercisable more than 10 years from the Date of
Grant.

(i) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award shall be subject to the Plan and shall contain such terms and
provisions as the Board may approve.

5. Appreciation Rights.

(a) The Board may, from time to time and upon such terms and conditions as it
may determine, authorize the granting of Appreciation Rights, which will be the
right of the Participant to receive from the Company an amount determined by the
Board, which will be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise.

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(i) Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in Common Shares or in any combination
thereof and may either grant to the Participant or retain in the Board the right
to elect among those alternatives.

(ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.

 

-4-



--------------------------------------------------------------------------------

(iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

(iv) Any grant may specify that such Appreciation Right may be exercised only in
the event of, or earlier in the event of, the retirement, death or disability of
a Participant, or a change of control, as may be defined in an Evidence of
Award.

(v) Each grant will specify a Base Price, which will be equal to or greater than
the Market Value per Share on the Date of Grant.

(vi) Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, and
contain such other terms and provisions, consistent with this Plan, as the Board
may approve.

(vii) No Appreciation Right granted under this Plan may be exercised more than
10 years from the Date of Grant.

6. Restricted Stock. The Board may, from time to time and upon such terms and
conditions as it may determine, also authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of employment services, entitling such Participant to voting,
dividend and other ownership rights, but subject to the substantial risk of
forfeiture and restrictions on transfer hereinafter referred to.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Board at the Date of Grant.

(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, a continuing substantial risk of forfeiture in the
hands of any transferee).

(e) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock may provide for the earlier termination of
restrictions on such Restricted Stock in the event of the retirement, death or
disability of a Participant, or a change of control, as may be defined in an
Evidence of Award.

 

-5-



--------------------------------------------------------------------------------

(f) Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award.

(g) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board may approve. Unless otherwise directed by the Board, (i) all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such Shares, or
(ii) all shares of Restricted Stock will be held at the Company’s transfer agent
in book entry form with appropriate restrictions relating to the transfer of
such shares of Restricted Stock.

7. Restricted Stock Units. The Board may, from time to time and upon such terms
and conditions as it may determine, also authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements
contained in the following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash to the Participant in the future in consideration
of the performance of employment services, but subject to the fulfillment of
such conditions during the Restriction Period as the Board may specify. Each
such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(b) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock Units may provide for the earlier lapse or
modification of the Restriction Period in the event of the retirement, death or
disability of a Participant, or a change of control, as may be defined in an
Evidence of Award.

(c) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the Restricted Stock Units and will have no right to vote them.

(d) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in Common Shares.

(e) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve.

8. Transferability.

(a) Except as otherwise determined by the Board, no Option Right, Appreciation
Right, Restricted Stock Unit granted under the Plan shall be transferable by the
Participant except by

 

-6-



--------------------------------------------------------------------------------

will or the laws of descent and distribution, and in no event shall any such
award granted under this Plan be transferred for value. Except as otherwise
determined by the Board, Option Rights, Appreciation Rights and Restricted Stock
Units will be exercisable during the Participant’s lifetime only by him or her
or, in the event of the Participant’s legal incapacity to do so, by his or her
guardian or legal representative acting on behalf of the Participant in a
fiduciary capacity under state law and/or court supervision.

(b) The Board may specify at the Date of Grant that part or all of the Common
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Option Rights or Appreciation Rights, upon the termination of the Restriction
Period applicable to Restricted Stock or Restricted Stock Units, or (ii) no
longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 6 of this Plan, will be subject to further
restrictions on transfer.

9. Adjustments. The Board shall make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights and Restricted Stock Units granted hereunder, and in the Option Price and
Base Price provided in outstanding Appreciation Rights, and in the kind of
shares covered thereby, as the Board, in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
the rights of Participants or Optionees that otherwise would result from (a) any
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing. Moreover,
in the event of any such transaction or event or in the event of a change of
control, the Board, in its discretion, may provide in substitution for any or
all outstanding awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price greater than the consideration offered in connection with any such
termination or event or change of control, the Board may in its sole discretion
elect to cancel such Option Right or Appreciation Right without any payment to
the person holding such Option Right or Appreciation Right. The Board shall also
make or provide for such adjustments in the numbers of shares specified in
Section 3 of this Plan as the Board in its sole discretion, exercised in good
faith, may determine is appropriate to reflect any transaction or event
described in this Section 9.

10. Administration of the Plan.

(a) This Plan will be administered by the independent members of the Board,
which may from time to time delegate all or any part of its authority under this
Plan to the Compensation Committee of the Board, as constituted from time to
time. To the extent of any such delegation, references in this Plan to the Board
will be deemed to be references to such Compensation Committee. A majority of
the Compensation Committee will constitute a quorum, and the action of the
members of the Compensation Committee present at any meeting at which a quorum
is present, or acts unanimously approved in writing, will be the acts of the
Compensation Committee.

 

-7-



--------------------------------------------------------------------------------

(b) The interpretation and construction by the Board of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Stock or Restricted Stock Units
and any determination by the Board pursuant to any provision of this Plan or of
any such agreement, notification or document will be final and conclusive. No
member of the Board will be liable for any such action or determination made in
good faith.

11. Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America, as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of this Plan (including
without limitation, sub-plans) as it may consider necessary or appropriate for
such purposes, without thereby affecting the terms of this Plan as in effect for
any other purpose, and the Secretary or other appropriate officer of the Company
may certify any such document as having been approved and adopted in the same
manner as this Plan.

12. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient,
including amounts from any other sums or property due or to become due from the
Company to the Participant, it will be a condition to the receipt of such
payment or the realization of such benefit that the Participant or such other
person make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld, which arrangements (in the discretion of
the Board) may include relinquishment of a portion of such benefit. If a
Participant’s benefit is to be received in the form of Common Shares, and such
Participant fails to make arrangements for the payment of tax, the Company may
withhold such Common Shares having a value equal to the amount required to be
withheld. When a Participant who is subject to Section 16 of the Exchange Act is
required to pay the Company an amount required to be withheld under applicable
income and employment tax laws, the Participant may elect to satisfy the
obligation, in whole or in part, by electing to have withheld, from the shares
required to be delivered to the Participant, Common Shares having a value equal
to the amount required to be withheld, or by delivering to the Company other
Common Shares held by such Participant. The shares used for tax withholding will
be valued at an amount equal to the Market Value per Share of such Common Shares
on the date the benefit is to be included in Participant’s income. In no event
shall the Market Value per Share of the Common Shares to be withheld and
delivered pursuant to this Section to satisfy applicable withholding taxes in
connection with the benefit exceed the minimum amount of taxes required to be
withheld. Participants shall also make such arrangements as the Company may
require for the payment of any withholding tax obligation that may arise in
connection with the disposition of Common Shares acquired upon the exercise of
Option Rights.

13. Amendments, Etc.

(a) The Board may at any time and from time to time amend the Plan in whole or
in part subject to applicable laws and regulatory requirements.

 

-8-



--------------------------------------------------------------------------------

(b) Except in connection with a corporate transaction or event described in
Section 9 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without stockholder approval.

(c) If permitted by Section 409A of the Code, in case of termination of
employment by reason of death, disability or normal or early retirement, or in
the case of unforeseeable emergency or other special circumstances, of a
Participant who holds an Option Right or Appreciation Right not immediately
exercisable in full, or any shares of Restricted Stock as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Restricted Stock Units as to which the Restriction Period has
not been completed, or who holds Common Shares subject to any transfer
restriction imposed pursuant to Section 8(b) of this Plan, the Board may, in its
sole discretion, accelerate the time at which such Option Right, Appreciation
Right, Restricted Stock award or Restricted Stock Unit may be exercised or the
time at which such substantial risk of forfeiture or prohibition or restriction
on transfer will lapse or the time when such Restriction Period will end or may
waive any other limitation or requirement under any such award.

(d) Subject to Section 13(b) hereof, the Board may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively, but subject
to Section 9 above, no such amendment shall impair the rights of any Participant
without his or her consent. The Board may, in its discretion, terminate this
Plan at any time. Termination of this Plan will not affect the rights of
Participants or their successors under any awards outstanding hereunder and not
exercised in full on the date of termination.

(e) In the event of the termination or cessation of a Participant’s employment
for any reason other than for cause, death or disability (as defined in the
applicable Evidence of Award), the Participant shall have ninety (90) days from
the date of termination of employment to exercise any vested or nonforfeitable
awards granted to him or her under this Plan. At the expiration of such ninety
(90) day period, all awards granted to the Participant under this Plan shall be
terminated and shall be of no further force or effect. In the event of
termination or cessation of a Participant’s employment for disability or for
death during Participant’s continuous employment with the Company or any
Subsidiary or within ninety (90) days after termination of such continuous
employment, the Participant shall have twelve (12) months from the date of
termination of employment to exercise any vested or nonforfeitable awards
granted to him or her under this Plan. At the expiration of such twelve
(12) month period, all awards granted to the Participant under this Plan shall
be terminated and shall be of no further force or effect. In the event of the
termination of a Participant’s employment for cause, all awards granted to the
Participant under this Plan shall be terminated immediately and shall be of no
further force or effect.

14. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion

 

-9-



--------------------------------------------------------------------------------

provisions of Section 409A(a)(1) of the Code do not apply to the Participants.
This Plan and any grants made hereunder shall be administered in a manner
consistent with this intent. Any reference in this Plan to Section 409A of the
Code will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its affiliates.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the first business day of the seventh month after such
six-month period.

(d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

15. Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Washington, without giving effect to conflict
of law rules thereunder.

16. Effective Date/Termination. No grant will be made under this Plan more than
10 years after the date on which this Plan is first approved by the Board, but
all grants made on or prior to such date will continue in effect thereafter
subject to the terms thereof and of this Plan.

 

-10-



--------------------------------------------------------------------------------

17. Miscellaneous.

(a) The Company will not be required to issue any fractional Common Shares
pursuant to this Plan. The Board may provide for the elimination of fractions or
for the settlement of fractions in cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate such Participant’s employment at any time.

(c) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

(d) Absence or leave approved by a duly constituted officer of the Company or
any of its Subsidiaries shall not be considered interruption or termination of
employment of any employee for any purposes of this Plan or awards granted
hereunder, except that no awards may be granted to an employee while he or she
is absent on leave.

(e) No Participant shall have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.

(f) The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral (in accordance with
Internal Revenue Code Section 409A) by the Participant of his or her right to
receive a cash bonus or other compensation otherwise payable by the Company or a
Subsidiary to the Participant.

(g) If any provision of the Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify the Plan or any award under any law
deemed applicable by the Board, such provision shall be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Board, it shall be stricken and the remainder of the Plan shall remain in
full force and effect.

 

-11-